                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

CHUCK PRUITT,                                      §
                                                   §
        Plaintiff,                                 §
                                                   §
VS.                                                §       CIVIL ACTION NO. 6:18-CV-324
                                                   §
ASPHALT ZIPPER, INC.,                              §                       JURY REQUESTED
                                                   §
        Defendant.                                 §


                      DEFENDANT ASPHALT ZIPPER, INC.’S
               ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT


TO THE HONORABLE UNITED STATES COURT:

        Defendant Asphalt Zipper, Inc. (“Defendant” or “Asphalt Zipper”) files its Answer to

Plaintiff’s First Amended Complaint and would respectfully show:

                                A.      DEFENDANT’S ANSWER

                                                I.
                                           THE PARTIES

        1.      Defendant has insufficient information to admit or deny the allegations in

Paragraph 1 of Plaintiffs’ First Amended Complaint.

        2.      Defendant has insufficient information to admit or deny the allegations in

Paragraph 2 of Plaintiffs’ First Amended Complaint.

        3.      Defendant admits that it is a corporation with its principal place of business in Utah,

and that it has been served with process in this matter.




DEFENDANT ASPHALT ZIPPER, INC.’S ANSWER                                                        PAGE 1
TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                        II.
                            SUBJECT MATTER JURISDICTION

        4.     Defendant has insufficient information to admit or deny the allegations in

Paragraph 4 of Plaintiffs’ First Amended Complaint.

        5.     Defendant admits the allegations in paragraph 5 of Plaintiffs’ First Amended

Complaint.

        6.     Defendant admits that this Court has federal diversity subject matter jurisdiction

over this case. Defendant admits Plaintiffs are seeking damages within the jurisdictional limits of

this court.

                                          III.
                                 PERSONAL JURISDICTION


        7.     Defendant admits it designs, manufactures and sells Asphalt Zipper machines and

components.     Some component parts sold with Asphalt Zipper machines, however, are

manufactured by third parties. Defendant admits it sells Asphalt Zipper machines in Texas.

Defendant denies the remaining allegations in Paragraph 7 of Plaintiffs’ First Amended Complaint.

        8.     Defendant denies the allegations in Paragraph 8 of Plaintiffs’ First Amended

Complaint.

                                               IV.
                                             VENUE

        9.     Defendant has insufficient information to admit or deny the allegations in

Paragraph 9 of Plaintiffs’ First Amended Complaint.




DEFENDANT ASPHALT ZIPPER, INC.’S ANSWER                                                    PAGE 2
TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                               V.
                                             FACTS

       10.    Defendant lacks sufficient information to admit or deny the allegations in Paragraph

10 of Plaintiffs’ First Amended Complaint.

       11.    Defendant lacks sufficient information to admit or deny the allegations in Paragraph

11 of Plaintiffs’ First Amended Complaint.

       12.    Defendant generally admits the allegations in Paragraph 12.

       13.    Defendant admits it sells water system components, which can be used in

conjunction with Asphalt Zipper machines. Defendant lacks sufficient information at this time to

admit or deny the remaining allegations in Paragraph 13.

       14.    Defendant has insufficient information to admit or deny the allegations in

Paragraph 14 of Plaintiffs’ First Amended Complaint.

       15.    Defendant has insufficient information to admit or deny the allegations in

Paragraph 15 of Plaintiffs’ First Amended Complaint.

       16.    Defendant has insufficient information to admit or deny the allegations in

Paragraph 16 of Plaintiffs’ First Amended Complaint.

                                   VI.
               CLAIMS AGAINST DEFENDANT ASPHALT ZIPPER, INC.

A. PRODUCT LIABILITY – DESIGN DEFECT

       17.    Defendant admits it sells water system components which can be used in

conjunction with Asphalt Zipper machines.       Defendant denies the remaining allegations in

Paragraph 17 of Plaintiffs’ First Amended Complaint.

       18.    Defendant denies all the allegations in Paragraph 18 of Plaintiffs’ First Amended

Complaint.


DEFENDANT ASPHALT ZIPPER, INC.’S ANSWER                                                   PAGE 3
TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       19.    Defendant has insufficient information to admit or deny the allegations in

Paragraph 19 of Plaintiffs’ First Amended Complaint.

       20.    Defendant denies the allegations in Paragraph 20 of Plaintiffs’ First Amended

Complaint.

       21.    Defendant denies the allegations contained in Paragraph 21 of Plaintiffs’ First

Amended Complaint.

       22.    Defendant denies the allegations contained in Paragraph 22 of Plaintiffs’ First

Amended Complaint.

       23.    Defendant denies the allegations contained in Paragraph 23 of Plaintiffs’ First

Amended Complaint.

       24.    Defendant denies the allegations contained in Paragraph 24 of Plaintiffs’ First

Amended Complaint.

       25.    Defendant denies the allegations contained in Paragraph 25 of Plaintiffs’ First

Amended Complaint.

       26.    Defendant denies the allegations contained in Paragraph 26 of Plaintiffs’ First

Amended Complaint.

       27.    Defendant denies the allegations contained in Paragraph 27 of Plaintiffs’ First

Amended Complaint.

B. PRODUCT LIABILITY – MANUFACTURE DEFECT

       28.    Defendant admits it sells water system components which can be used in

conjunction with the Asphalt Zipper machines. Defendant denies the remaining allegations in

Paragraph 28 of Plaintiffs’ First Amended Complaint.




DEFENDANT ASPHALT ZIPPER, INC.’S ANSWER                                              PAGE 4
TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       29.    Defendant has insufficient information to admit or deny the allegations in

Paragraph 29 of Plaintiffs’ First Amended Complaint.

       30.    Defendant denies the allegations in Paragraph 30 of Plaintiffs’ First Amended

Complaint.

       31.    Defendant denies the allegations contained in Paragraph 31 of Plaintiffs’ First

Amended Complaint.

       32.    Defendant denies the allegations contained in Paragraph 32 of Plaintiffs’ First

Amended Complaint.

C. PRODUCT LIABILITY – MARKETING DEFECT/FAILURE TO WARN

       33.    Defendant denies the allegations contained in Paragraph 33 of Plaintiffs’ First

Amended Complaint.

D. STRICT LIABILITY

       34.    Defendant lacks sufficient information to admit or deny the allegations contained

in Paragraph 34 of Plaintiffs’ First Amended Complaint.

       35.    Defendant has insufficient information to admit or deny the allegations in

Paragraph 35 of Plaintiffs’ First Amended Complaint.

       36.    Defendant denies the allegations in Paragraph 36 of Plaintiffs’ First Amended

Complaint.

       37.    Defendant denies the allegations contained in Paragraph 37 of Plaintiffs’ First

Amended Complaint.

       38.    Defendant denies the allegations contained in Paragraph 38 of Plaintiffs’ First

Amended Complaint.




DEFENDANT ASPHALT ZIPPER, INC.’S ANSWER                                                PAGE 5
TO PLAINTIFF’S FIRST AMENDED COMPLAINT
        39.      Defendant denies the allegations contained in Paragraph 39 of Plaintiffs’ First

Amended Complaint.

        40.      Defendant denies the allegations contained in Paragraph 40 of Plaintiffs’ First

Amended Complaint.

        41.      Defendant denies the allegations contained in Paragraph 41 of Plaintiffs’ First

Amended Complaint.

E.      NEGLIGENCE

        42.      Defendant denies the allegations in Paragraph 42 of Plaintiffs’ First Amended

Complaint.

        43.      Defendant denies the allegations in Paragraph 43. Defendant denies the allegations

in Paragraph 43, Subparts a., b., c., d., e., f., and g.

F.      GROSS NEGLIGENCE

        44.      Defendant denies the allegations in Paragraph 44 of Plaintiffs’ First Amended

Complaint.

        45.      Defendant denies the allegations in Paragraph 45 of Plaintiffs’ First Amended

Complaint.

        46.      Defendant denies the allegations in Paragraph 46 of Plaintiffs’ First Amended

Complaint.

G.      EXEMPLARY DAMAGES

        47.      Defendant denies the allegations in Paragraph 47 of Plaintiffs’ First Amended

Complaint.

G.      LOSS OF CONSORTIUM




DEFENDANT ASPHALT ZIPPER, INC.’S ANSWER                                                    PAGE 6
TO PLAINTIFF’S FIRST AMENDED COMPLAINT
        48.         Defendant denies the allegations in Paragraph 48 of Plaintiffs’ First Amended

Complaint.

                                                    VII.
                                                  DAMAGES

        49.      Defendant denies all the allegations in Paragraph 49.             Defendant denies the

allegations in Paragraph 49, Subparts a., b., c., d., e., f., g., h., i., and j.

                                                     VIII.
                                                   PRAYER

        50.      Defendant denies that Plaintiffs are entitled to the relief they seek. If further

answer is required, denied.

B.      AFFIRMATIVE DEFENSES AND OTHER DEFENSES

        51.      As a specific defense, Defendant asserts that Plaintiffs’ claims for punitive

damages, if any, cannot be sustained pursuant to Texas law regarding the standards for

determining liability for and the amount of punitive damages. The imposition of punitive

damages in this case would be fundamentally unfair and would violate the Constitution of the

United States and the Constitutions of the State of Texas in one or more of the following

respects, to wit:

        a)       Due process requires proof of gross negligence and punitive damages by a
                 standard greater than the “preponderance of the evidence” standard. Due
                 process requires proof of such claims by at least clear and convincing
                 evidence standard of proof.

        b)       The assessment of punitive damages, a remedy that is essentially criminal
                 in nature without safeguards greater than that afforded by Texas Civil
                 Procedure and the law constitutes infliction of a criminal penalty without
                 the safeguards guaranteed by the Fifth, Sixth, and Fourteenth Amendment
                 of the Constitution of the United States; and the Eighth Amendment to the
                 Constitution of the United States, and Article I, §§ 13 and 19 of the
                 Constitution of the State of Texas.



DEFENDANT ASPHALT ZIPPER, INC.’S ANSWER                                                         PAGE 7
TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       52.     Defendant further affirmatively pleads that in the unlikely event it is held liable in

the above-referenced matter, the damages recoverable should be limited to the amounts and

conditions set forth in Chapter 41.001, et. seq. of the Texas Civil Practices and Remedies Code,

or its predecessor and/or subsequent or related provisions of the Texas Civil Practices and

Remedies Code and Texas Financial Code, Chapter 304.

       53.     Defendant affirmatively pleads that the damages sought by this lawsuit against it

were, in whole or in part, caused by the neglect and/or intent and/or omissions of Plaintiffs

and/or third person(s) over whom Defendant did not control, had no right of control, and/or no

duty over which to exercise control.        Plaintiffs’ and/or these third person(s)’ acts and/or

omissions were the sole proximate cause, sole producing cause, proximate cause, or a cause of

the injuries and damages alleged by Plaintiffs and cannot be attributed to Defendant.

       54.     In addition and in the alternative, without waiving the foregoing defense,

Defendant is not liable because to the extent it is a nonmanufacturing seller, pursuant to section

82.003(a) of the Texas Civil Practices and Remedies Code.

       55.     In addition and in the alternative, without waiving the foregoing defenses,

Defendant denies that the product was defective when Defendant sold it. Any defect existing in

the product described in Plaintiffs’ complaint, any injury caused to Plaintiffs, was the direct and

proximate result of occurrences affecting the product after it left Defendant’s control, and for

which Defendant is in no way responsible.

       56.     In addition and in the alternative, without waiving the foregoing defenses, this

action is subject to the defense of comparative fault. The negligence of Plaintiffs caused or

contributed to their injuries so that their claims are barred or, in the alternative, must be reduced

in accordance with the relative degree of his own negligence. Defendant requests the trier of fact


DEFENDANT ASPHALT ZIPPER, INC.’S ANSWER                                                      PAGE 8
TO PLAINTIFF’S FIRST AMENDED COMPLAINT
to determine Plaintiffs’ liability and percentage of responsibility pursuant to Texas Civil

Practices & Remedies Code section 33.003.

       57.     In addition and in the alternative, without waiving the foregoing defenses, this

action is subject to the proportionate responsibility provisions of chapter 33 of the Texas Civil

Practice and Remedies Code, including (without limitation) the requirement of section 33.003

thereof that the trier of fact determine the relative responsibility of Plaintiffs, Defendant, and

each and every responsible third-party that may be joined in the suit. Defendant may not be held

jointly and severally liable for any amount of damages claimed herein unless the percentage of

responsibility of Defendant, when compared with that of Plaintiffs, and each and every

responsible third party is greater than 50%.

       58.     In addition and in the alternative, without waiving the foregoing defenses,

Plaintiffs’ recovery, if any, from Defendant may have resulted from new and independent,

unforeseeable, superseding and intervening causes unrelated to any conduct of Defendant.

       59.     In addition and in the alternative, without waiving the foregoing defenses,

Defendant would further show that Plaintiff is only entitled to recover those medical expenses

actually paid or incurred on his behalf pursuant to section 41.0105 of the Texas Civil Practices

and Remedies Code.

       60.     In addition and in the alternative, without waiving the foregoing defenses,

Defendant alleges, on information and belief, that the product which forms the subject of this

lawsuit was misused and/or altered by Plaintiffs and/or by others over whom Defendant

exercised neither direction nor control, and such misuse and/or alteration was the cause of the

damages of which Plaintiffs complain.




DEFENDANT ASPHALT ZIPPER, INC.’S ANSWER                                                    PAGE 9
TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       61.     In addition and in the alternative, without waiving the foregoing defenses,

Defendant herein asserts that no safer alternative design existed at the time the product left the

manufacturer’s control that would have reduced or eliminated the risks and/or dangers as alleged

in the Plaintiffs’ First Amended Complaint.

       62.     In addition and in the alternative, without waiving the foregoing defenses,

Plaintiffs’ claims are barred, in whole or in part, because the product was not defective in design

or formulation and because the harm for which Plaintiffs seeks to recover compensatory

damages for was caused by inherent characteristics of the product which is a generic aspect of

the product that cannot be eliminated without substantially compromising the product’s

usefulness or desirability and which is recognized by the ordinary person with the ordinary

knowledge common to the consumer of this specialized product.

       63.     In addition and in the alternative, without waiving the foregoing defenses,

Plaintiffs’ claim for damages are barred because the subject product was accompanied by

adequate instructions and warnings relative to the safe use of the subject equipment described in

Plaintiffs’ First Amended Complaint.

                                  DEFENDANT’S PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant Asphalt Zipper, Inc. prays that

upon final trial and hearing hereof, Plaintiffs recover nothing from Defendant and that Defendant

recovers its court costs and other such further relief, both general and special, at law and in

equity, to which Defendant may be justly entitled.




DEFENDANT ASPHALT ZIPPER, INC.’S ANSWER                                                   PAGE 10
TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                    Respectfully Submitted,

                                    /s/ Daniel P. Buechler
                                    Daniel P. Buechler
                                    State Bar No. 24047756
                                    THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                    700 North Pearl Street, 25th Floor
                                    Dallas, Texas 75201
                                    Telephone: (214) 880-2639
                                    Facsimile: (214) 871-8209
                                    dbuechler@thompsoncoe.com

                                    Lauren C. Doughty
                                    State Bar No. 24087442
                                    THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                    701 Brazos Street, Suite 1500
                                    Austin, Texas 78701
                                    Telephone: (512) 708-8200
                                    Facsimile: (512) 708-8777
                                    ldoughty@thompsoncoe.com

                                    ATTORNEYS FOR DEFENDANT
                                    ASPHALT ZIPPER, INC.




DEFENDANT ASPHALT ZIPPER, INC.’S ANSWER                                      PAGE 11
TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                             CERTIFICATE OF SERVICE

      I hereby certify that on October 31, 2019, a true and correct copy of the foregoing
document was served on all counsel of record in accordance with the FEDERAL RULES OF CIVIL
PROCEDURE.

      Muhammad S. Aziz
      ABRAHAM, WATKINS, NICHOLS, SORRELS
      AGOSTO & AZIZ
      800 Commerce Street
      Houston, Texas 77002
      Facsimile: (713) 225-0827
      maziz@abrahamwatkins.com

      and

      Robert Stem, Jr.
      ATTORNEY AT LAW
      801 Washington Ave, Ste. 300
      Waco, Texas 76701
      Facsimile: (254) 442-7937
      robert@rstemlaw.com

      ATTORNEYS FOR PLAINTIFFS
      CHUCK PRUITT AND LISA PRUITT


                                         /s /Daniel P. Buechler      ___
                                         Daniel P. Buechler




DEFENDANT ASPHALT ZIPPER, INC.’S ANSWER                                           PAGE 12
TO PLAINTIFF’S FIRST AMENDED COMPLAINT
